ar-oi-oO^r-^c
Richard    Taylor
Telford    Unit
816002
3899 State Hwy 98
New Boston,       Tx 75570

                                         August 30,   2015

Clerk of the       Court
600 Commerce       Street
Dallas,    Tx 75202-4658

Re:    Luis A. Banda vs. The State of Texas
       TC# F00-72692-FQ; in the 204th District Court of Dallas
       County, Texas; Hon. Mark Nancarrow presiding; 60 years
       for the offense of murder in 2001.


Dear   Clerk:

     Would you please forward me the appellate number for this case.
I could not locate it on your website. I am needing a docket sheet,
and I will need your number to pull up the case.
       As always, I greatly appreciate your kind assistance.
       With kindest regards,      I am

                                         Very truly yours.




p.S.      Will    I be able to
          print off tne opinion
          from this case on the
          court website?




                                                                RECEIVED IN
                                                         COURT nr «t">FALS 5th DIST.

                                                                SEP 03 2015

                                                             CLERK, 5V: niSTRKTi
      US




H^C